IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE             FILED
                           SEPTEMBE R SESSION, 1998      December 8, 1998

                                                        Cecil W. Crowson
                                                       Appellate Court Clerk
STATE OF TENNESSEE,                 )    C.C.A. NO. 01C01-9709-CR-00419
                                    )
            Appellee,               )
                                    )    JACKSON COUNTY
V.                                  )
                                    )
                                    )    HON. J.O. BOND, JUDGE
CAROLYN STRICKLAND,                 )
                                    )
            Appe llant.             )    (POST-CONVICTION)



FOR THE APPELLANT:                       FOR THE APPELLEE:

COMER L. DONNELL                         JOHN KNOX WALKUP
District Public Defender                 Attorney General & Reporter

HOWARD L. CHAMBERS                       TIMO THY F . BEHAN
Assistant Public Defender                Assistant Attorney General
213 North Cumberland Street              2nd Floor, Cordell Hull Building
P.O. Box 888                             425 Fifth Avenue North
Lebanon, TN 37087                        Nashville, TN 37243

                                         TOM P. THO MPS ON, JR .
                                         District Attorney General

                                         JOHN D. WOOTTEN, JR.
                                         Assistant District Attorney General
                                         P.O. Box 178
                                         Hartsville, TN 37074




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
       The Petition er, Ca rolyn S tricklan d, app eals the order of the Jackson Coun ty

Criminal Court dis missing her petition for post-co nviction relief. In her sole issue on

appe al, Petitioner argues she was incompetent to stand trial due to the medication

she wa s taking d uring the trial and wa s, therefore , denied h er right to due process

and a fair trial.



       Petitioner was convicted of first degree murder and received a sentence of

life impris onm ent in th e Jac kson Coun ty Crim inal Co urt.      Th e con viction was

affirmed on app eal.     State v. Carolyn Strickland, No. 01C01-9212-CR-00390,

Jackson County (Tenn. Crim. App., at Nashville, March 23, 1995), perm. to appeal

denied, (Tenn. 1995). Following the denial of her permission to appeal, she filed a

petition for post-conviction relief. In post-conviction proce edings, the pe titioner bears

the burden of proving the allegations raised in the petition by clear and convincing

evidence. Tenn. Code Ann. § 40-30-210(f). Moreover, the trial court’s findings of

fact are conclusive on appeal unless the evidence preponderates against the

judgm ent. Tidwe ll v. State, 922 S.W.2d 497, 500 (Tenn . 1996); Cam pbell v. State ,

904 S.W.2d 594, 59 6 (Ten n. 1995 ); Coop er v. State , 849 S.W.2d 744, 746 (Tenn.

1993). As the evidence does not preponderate against the findings of the trial court,

we affirm the trial court’s dismissal of the petition.



       At the post-conviction hearing, Petitioner testified that she was taking various

medicines, including pain, nerve and sleep aid medications. She described that due

to the effect of her medications, she was in cohe rent an d una ble to recall any aspect

of her trial. Both Petitioner’s broth er and sister testified that the y observe d the

                                            -2-
Petitioner taking various medications during the week and that she was so affected

by the med ications that she w as not acting no rmally.



       Petition er’s trial counsel both testified that while Petitioner indicated that she

may have taken various medication during the course of the trial, they did not

perso nally witness her taking any medication during that week. The attorneys

described that Petitioner spoke clearly, never slurring her words, and was able to

comm unicate effectively with them. In response to their questioning, she was always

responsive. Petitioner never indicated in any way that she was not understanding

what they were saying. W hile coun sel did no tice that Pe titioner was “stressed out”

during the course of the trial, it was not to a n exten t that wa s abn orma l.

Furthermore, couns el      stated   th at   if    Petitioner   had   ever   indicated   any

incomprehension regarding the trial procee dings or a ppeare d to be incoherent due

to the medication, this would have immediately been brought to the attention of the

trial court.



       The trial court found that the credibility of the witnesses for the Defendant was

not good, and that there was not clear and convincing evidence she was taking so

much medication that she could not help her attorneys in her defense. The trial

court noted tha t her attorneys talked with her, worked with her directly and did not

see anything that would indicate she was incompetent. Based on these facts, we

conclude that Petitioner has not carried her burde n that s he wa s den ied a fa ir trial.

Petitioner has mad e no show ing that the post-co nviction court’s findings a re

inconsistent with the evidence.




                                            -3-
       Accordingly, we affirm the trial court’s dismissal of Petitioner’s petition for post-

conviction relief.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
JAMES CURW OOD W ITT, JR., Judge




                                            -4-